Citation Nr: 0727898	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-35 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) for loss of use of both 
kidneys.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO in Providence, Rhode Island, 
has jurisdiction over the case.

In May 2007, the veteran testified during a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

During the May 2007 hearing, the veteran indicated that he 
suffered from loss of use of a creative organ.  Hearing 
transcript at 5.  He has also submitted the June 2007 letter 
which mentions impotence as a result of the veteran's Crohn's 
disease.  Therefore, it appears that the veteran is seeking 
VA benefits for the loss of use of a creative organ.  This 
matter is referred to the RO for appropriate action.  

In June 2007, the veteran submitted a letter from James T. 
Reimer, M.D.  He waived RO consideration of this letter.  See 
38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The veteran has a service-connected disability of chronic 
renal insufficiency associated with residuals, abdominal 
colectomy, Crohns's disease with internal fistula formation 
between ileum and colon and is currently undergoing dialysis.  




CONCLUSION OF LAW

The veteran's service-connected renal disability, to include 
loss of use of his kidneys, does not satisfy the criteria for 
special monthly compensation under 38 U.S.C.A. § 1114(k).  
U.S.C.A. § 1114 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board recognizes that the 
Veterans Claims Assistance Act of 2000 (VCAA) imposes duties 
upon VA to notify and assist claimants in substantiating 
claims.  However, in this case the only issue is a matter of 
statutory interpretation.  The Court has held that the VCAA 
does not apply to cases such as the instant case, where the 
facts are not in dispute and the matter is one of statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Mason v. Principi, 16 Vet. App. 129 (2002) 
(where the law rather than the facts is dispositive of the 
appeal, the VCAA is inapplicable).  As such, discussion as to 
whether VA satisfied its duties under the VCAA is not in 
order.  

The veteran seeks special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) for loss of his kidneys.  
He contends that the failure of his kidneys to function 
properly, requiring dialysis, constitutes anatomical loss of 
his kidneys.  Further, he asserts that the words "anatomical 
loss" in § 1114(k) means that special monthly compensation 
under that subsection is to be provided for loss of any part 
of the anatomy.  The Board disagrees with the veteran that he 
has anatomical loss of his kidneys, and finds the veteran's 
interpretation of this subsection to be without merit.  

Statutory interpretation being with the language of the 
statute, the plain meaning of which we derive from its text 
and structure."  McEntee v. Merit Sys. Prot. Bd., 404 F.3d 
1320, 1328 (Fed. Cir. 2005).  If there is no ambiguity, the 
interpretation of the statute ends with its plain meaning.  
Roberto v. Dep't of the Navy, 440 F.3d 1341. 1350 (Fed. Cir. 
2006).  As to the interpretation of a statute, the plain and 
unambiguous meaning of a statute prevails in the absence of 
clearly expressed legislative intent to the contrary.  See 
Mansell v. Mansell, 490 U.S. 581, 592, 109 S.Ct. 2023, 2030, 
104 L.Ed.2d 675 (1989).  38 U.S.C.A. § 1114 (k) states as 
follows:

if the veteran, as the result of service-
connected disability, has suffered the 
anatomical loss or loss of use of one or 
more creative organs, or one foot, or one 
hand, or both buttocks, or blindness of 
one eye, having only light perception, 
has suffered complete organic aphonia 
with constant inability to communicate by 
speech, or deafness of both ears, having 
absence of air and bone conduction, or, 
in the case of a woman veteran, has 
suffered the anatomical loss of 25 
percent or more of tissue from a single 
breast or both breasts in combination 
(including loss by mastectomy or partial 
mastectomy) or has received radiation 
treatment of breast tissue, the rate of 
compensation therefor shall be $89 per 
month for each such loss or loss of use 
independent of any other compensation 
provided in subsections (a) through (j) 
or subsection (s) of this section but in 
no event to exceed $3,075 per month; and 
in the event the veteran has suffered one 
or more of the disabilities heretofore 
specified in this subsection, in addition 
to the requirement for any of the rates 
specified in subsections (l) through (n) 
of this section, the rate of compensation 
shall be increased by $89 per month for 
each such loss or loss of use, but in no 
event to exceed $4,313 per month; 

The veteran seeks to parse out the term "anatomical loss" 
from the remainder of the clause and apply that to any part 
of the anatomy.  During the May 2007 hearing, he argued that 
"the first phrase states specifically the special monthly 
compensation is 'payable for each anatomical loss'" and went 
on to explain that the kidneys are considered part of the 
anatomy.  Hearing transcript at 3.  According to the 
veteran's interpretation of the statute, "anatomical loss" 
in § 1114(k) means loss of any part of the anatomy and is a 
separate basis for compensation, not to be read as applying 
to the list that immediately follows, which he argues, is a 
list only applicable to the words "loss of use of".  

The plain meaning of the term "anatomical loss" is loss (of 
one of the listed body parts) from the anatomy of the 
disabled veteran.  Evidence of record does not establish that 
the veteran's kidneys have been removed from his anatomy 
through surgery, trauma, or by any other physical means.  
While evidence shows that he has lost the use of his kidneys, 
even under the veteran's suggested construction of 38 
U.S.C.A. § 1114(k), this loss of use of kidneys is not 
included in that list, which is limited to one or more 
creative organs, one foot, one hand, or both buttocks, or for 
that matter, in any of the other lists of body parts for 
which special monthly compensation is awarded under other 
subsections of the statute.  The veteran argues that since 
his kidneys no longer function, he has anatomical loss of his 
kidneys.  An interpretation of a statute that renders part of 
the statutory language superfluous is to be avoided.  See 
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) 
("canons of construction requires us to give effect to the 
clear language of statute and avoid rendering any portions 
meaningless or superfluous").  Taking the veteran's 
definition of anatomical loss to include loss of function 
violates accepted means of statutory construction as it 
renders the words "loss of use" superfluous throughout the 
statute.  

Even had the veteran suffered the anatomical loss of his 
kidneys through surgical removal, the outcome of this case 
would be no different.  No punctuation or other logical 
device separates the phrase "anatomical loss or loss of 
use" from the list that immediately follows.  The 
grammatical structure of § 1114(k) treats the "anatomical 
loss" and "loss of use" as alternatives to be applied 
equally to the list that follows those terms - creative 
organs, one foot, one hand, or both buttocks.  Also treated 
on an equal basis are (1) blindness in one eye, having only 
light perception, (2) complete organic aphonia with constant 
inability to communicate by speech (3) deafness of both ears, 
having absence of air and bone conduction, and (4) in the 
case of a woman veteran, the anatomical loss of 25 percent or 
more of tissue from a single breast or both breasts in 
combination or the radiation treatment of breast tissue.  

Not only does the veteran's interpretation fail to account 
for the grammatical structure of § 1114(k), his 
interpretation also violates the canons of statutory 
construction in that it renders superfluous other language in 
the statute and results in an absurd result in the 
application of the statute.

Interpreting the statute in the manner suggested by the 
veteran is inconsistent with the statutory scheme and is to 
be avoided.  See Jarrell v. Nicholson, 20 Vet. App. 326 
(2006).  In Jarrell, the Court cited to numerous precedents 
in finding that a statute is to be read as a whole, giving 
meaning to each part of the statute.  Id. at 330 (citing to 
King v. St. Vincents Hosp., 502 U.S. 215, 221, 112 S.Ct. 570, 
116 L.Ed.2d (578 (1991) (when interpreting a statute, the 
Court is required to look at the context and the provisions 
of law as a whole); Imazio Nursery, Inc. v. Dania 
Greenhouses, 69 F.3d 1560, 1564 (Fed. Cir. 1995) (all parts 
of statute must be construed together without according undue 
importance to a single or isolated portion); see also Gardner 
v. Derwinski, 1 Vet. App. 584, 586 (1991) ("Determining a 
statute's plain meaning requires examining the specific 
language at issue and the overall structure of the 
statute."), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456, 
(Fed. Cir. 1993), aff'd 513 U.S. 115,115 S.Ct. 552, 130 
L.Ed.2d (462 (1994); 2A NM. Singer, Sutherland on Statutory 
Construction § 46:05 (6th ed. 2000 (each part or section of a 
statute should be construed in connection with every other 
part or section so as to produce a harmonious whole, and 
"the court will not only consider the particular statute in 
question, but also the entire legislative scheme of which it 
is a part").  

If the term "anatomical loss" stood alone to include any 
part of the anatomy, relatively recent language added to § 
1114(k) would have been unnecessary.  By enactment of Public 
Law 106-419, the Veterans Benefits and Health Care 
Improvement Act of 2000, Congress added to § 1114(k) the 
language "or, in the case of a woman veteran, has suffered 
the anatomical loss of one or both breasts (including loss by 
mastectomy)."  The current language, clarifying that such 
loss includes loss of 25 percent or more of breast tissue, 
was not added until the following year.  The language added 
by Public Law 106-419 would be superfluous under the 
veteran's proposed interpretation because loss of one or both 
breasts would already have been encompassed by the term 
"anatomical loss."

Also militating against the veteran's interpretation of the 
phrase "anatomical loss or loss of use" is that such 
interpretation would lead to an absurd result in the 
application of § 1114.  Subsections (k), (l), (m), (n), each 
contain the phrase at issue and each provide for different 
monetary benefits.  Subsection (l) provides for monthly 
compensation of $3,075 when a veteran, "as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot."  Subsection (m) provides for a monthly compensation 
of $3,392 when a veteran, "as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands, or of both legs at a level, or 
with complications, preventing natural knee action with 
prostheses in place, or of one arm and one leg at levels, or 
with complications, preventing natural elbow and knee action 
with prostheses in place."  Subsection (n) provides for a 
monthly compensation of $3,860 when a veteran, "as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place."  

Under the veteran's interpretation, so long as the veteran 
suffered the loss of some portion of his anatomy, VA could 
assign any of the rates listed above.  Since no guidelines 
are provided to select which rate is applicable for such 
loss, selection of a rate would necessarily be arbitrary, 
thereby allowing for different compensation for similarly 
situated veterans; i.e., one veteran whose kidney had been 
surgically removed could be assigned a rate of $3,075 under 
subsection (k) and another veteran whose kidney had been 
surgically removed could be assigned a rate of 3,860 under 
subsection (n).  

Such absurd results are to be avoided.  See Timex V.I., Inc. 
v. United States, 157 F.3d 879, 886 (Fed. Cir. 1998) 
("statutory construction that causes absurd results it to be 
avoided if at all possible") (citing Hagger Co. v Helering 
308 U.S. 389, 394, 60 S.Ct. 337, 84 L.Ed. 340 (1940) (an 
interpretation of a statute that "would lead to absurd 
results is to be avoided when can be given a reasonable 
application consistent with words and with the legislative 
purpose")).  Therefore, the veteran's suggested reading of 
subsection (k) cannot stand.  

Next the veteran argues through his representative that since 
the kidneys are a part of the genitourinary system, they 
constitute a creative organ.  This argument is also without 
merit as it seeks to arbitrarily extend the definition of 
"creative organ" to kidneys based on the inclusion of 
kidneys in a larger physiological system, and again, 
contravenes the plain meaning of the statutory language.  The 
representative fails to explain how mere inclusion of the 
kidneys in the genitourinary system equates with a finding 
that the kidneys are a creative organ, i.e., involved in the 
act of creation.  Furthermore, to the extent that the veteran 
suffers impotence or some other loss of a creative function, 
the Board has referred this matter to the RO in the 
Introduction to this decision.  Therefore, the veteran is not 
without recourse in seeking compensation for any such 
disability.  

For the reasons provided above, the veteran's claim is 
denied.  Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994)


ORDER

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) for loss of use of both 
kidneys is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


